Claimant is the senior matai of the Tela family and had offered for registration some 5.62 acres of land located in the village of Afono as the communal property of the Tela family.
Soli Aoelua objected to the offer on the grounds that claimant’s survey included land belonging to the Aoelua family as held in Aoelua v. Tela, LT. No. 31-80 (1982), and affirmed by the Appellate Division in Tela v. Aoelua, AP. No. 48-82 (1982).
On the evidence before the court, it did indeed appear that the survey Tela offered for registration does include the greater part of the land "Failafua" which was awarded to the Aoelua family in the above cited case. That case’s holding is res judicata.
However, the northern portion of Tela’s survey as does not encroach upon the land "Failafua" awarded to Aoelua in 1982, may be registered as the communal land of the Tela family pursuant to A.S.C.A. §§ 37.0101 et seq. That portion of the claimant’s offer for registration is not contested by the Aoelua family.
On the other hand, the objector contends that the southern and small portion of land remaining in Tela’s survey which is outside, but contiguous to, *22the 1982 award to Aoelua, is the communal land of the Aoelua family.
In proof of his family’s claim to the contested southern portion, Tela testified that according to longstanding custom evident to this very day in the village, the Aoelua title was a lesser matai of the Tela family. As such, there are no lands appertaining to the Aoelua title distinct from the greater Tela family holdings. This theory was rejected in the 1982 case which found that while the Aoelua and Tela families were related by blood, the two titles, at least for purposes of holding land, were distinct. Tela nonetheless feels that the 1982 decision did not accord with traditional realities.
Against this general claim to overlordship by Tela, we find that the evidence preponderates in favor of the Aoelua family and shows actual and habitual occupation of the contested southern portion by members of the Aoelua family. The homes of the widow and daughter of the former title holder, Aoelua Soli, are located there. The crops on this portion of land are maintained and utilized by the Aoelua people and we find that control over the land in terms of use as well as authorization for structures thereon has been at the instance of the late Aoelua Soli.
We conclude in relation to the disputed southern portion of the land that claimant Tela has . failed in his burden of proving entitlement and therefore deny his application for registration.
Accordingly, Tela may only register such portion of his survey depicting that area of land north of the land "Failafua" which was awarded to the Aoelua family in Aoelua v. Tela, supra.
It is so Ordered.